Case 1:20-cv-00329-JDB Document 38 Filed 06/28/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Robert A. McNeil,

Plaintiff

Vv. Civil Action No. 20-CV-00329-JDB

U.S. State Department and
Internal Revenue Service,

Nee! Nowe Neue Nee Nee Nee Nee Nee” nee nee” ee”

Defendants

 

NOTICE OF APPEAL

 

Per FRAP Rules 3 & 4, Plaintiff Robert A. McNeil provides his Notice of Appeal to the United
States Court of Appeals for the District of Columbia of Judge John D. Bates’ Order [37] denying

his Rule 59 Motion to Alter or Amend Judgment [33].

Case No. 20-cv-00329 (JDB)

ae i 7? £/ 1? June 23, 2021

Robert A. McNeil Date

 

igen: RECEIVED |

LS! pete
Mall Room a Hy j

 

 

 

 

___Ansela D, Caesar, Gerk of Court '
U.S. District Court. District of Columbia

 
Case 1:20-cv-00329-JDB Document 38 Filed 06/28/21 Page 2 of 2

CERTIFICATE of SERVICE

This is to certify that a copy of the foregoing “Notice of Appeal” was served via United States

Mail, email, or CM/ECF on or about June 23, 2021:

Mr. Merrick B. Garland
United States Attorney General
U.S. Department of Justice

950 Pennsylvania Ave., NW
Room 5503

Washington, D.C. 20530

Mr. Richard E. Zuckerman
Deputy Assistant Attorney General
Tax Division

U.S. Department of Justice

950 Pennsylvania Ave., NW
Washington, D.C. 20530

Mr. Ryan O. McMonagle

Tnal Attorney, Tax Division

U.S. Department of Justice

P.O. Box 227, Ben Franklin Station
Washington, D.C. 20044

AIMED

Robert McNeil

Mr. Charles P. Rettig

Commissioner, IRS

Office of Procedure and Administration
1111 Constitution Ave., NW

Room 5053

Washington, D.C. 20224

Mr. Channing D. Phillips

U.S. Attorney for the District of
Columbia

Civil Process Clerk

555 Fourth Street, NW
Washington, D.C. 20001

Mr. Brian Hudak

Acting Chief, Civil Division
U.S. Attorney’s Office

555 Fourth Street, NW
Washington, D.C. 20530
